EXHIBIT 10.1
SECURED PROMISSORY NOTE
 
$2,506,037 U.S.
    
May 24, 2002

 
Raymond Moyer (“Borrower”) hereby promises to pay to Electronic Payment
Exchange, Inc., with an address at 100 West Commons Blvd., Suite 100, New
Castle, DE 19720, or registered assigns (“Holder”), on the Maturity Date (as
defined below) the principal amount of Two Million, Five Hundred Six Thousand,
and Thirty-Seven Dollars ($2,506,037), together with interest on the unpaid
principal balance hereof at the simple interest rate equal to the Prime Rate
plus 1%. “Prime Rate” shall mean the prime rate established by Wachovia Bank,
N.A
 
All agreements herein made are expressly limited so that in no event whatsoever,
whether by reason of advancement of proceeds hereof, acceleration of maturity of
the unpaid balance hereof, or otherwise, shall the amount paid or agreed to be
paid to Holder for the use of the money advanced or to be advanced hereunder
exceed the maximum rate permitted by law (the “Maximum Rate”). If, for any
circumstances whatsoever, the fulfillment of any provision of this Note or any
other agreement or instrument now or hereafter evidencing, securing or in any
way relating to the debt evidenced hereby shall involve the payment of interest
in excess of the Maximum Rate, then, ipso facto, the obligation to pay interest
hereunder shall be reduced to the Maximum Rate; and if for any circumstance
whatsoever, Holder shall ever receive interest, the amount of which would exceed
the amount collectible at the Maximum Rate, such amount as would be excessive
interest shall be applied to the reduction of the principal balance remaining
unpaid hereunder and not to the payment of interest. This provision shall
control every other provision in any and all other agreements and instruments
existing or hereafter arising between Borrowers and Holder with respect to the
debt evidenced hereby.
 
The following terms shall apply to payments hereunder:
 
(a)    Except as provided below, principal of, and accrued and unpaid interest
on, this Note shall be due and payable in full on the Maturity Date. The
“Maturity Date” shall be December 31, 2002.
 
(b)    If the Maturity Date would fall on a day that is not a Business Day (as
defined below), the payment due on the Maturity Date will be made on the next
succeeding Business Day with the same force and effect as if made on the
Maturity Date. “Business Day” means any day which is not a Saturday or Sunday
and is not a day on which banking institutions are generally authorized or
obligated to close in the City of New Castle, Delaware.
 
(c)    Borrower may, at his option, prepay, in whole or in part, at any time,
the principal of this Note plus all accrued interest thereon, without payment of
any premium or penalty.
 
(d)    Payment of principal and interest on this Note shall be made by wire
transfer or check sent to Holder’s address set forth above or to such other
address as Holder may designate for such purpose from time to time by written
notice to Borrower, in such coin or



1



--------------------------------------------------------------------------------

 
currency of the United States of America as at the time of payment shall be
legal tender for the payment of public and private debts;
 
(e)    The obligations to make the payments provided for in this Note are
absolute and unconditional and not subject to any defense, set-off,
counterclaim, rescission, recoupment or adjustment whatsoever. Borrower hereby
expressly waives demand and presentment for payment, notice of non-payment,
notice of dishonor, protest, notice of protest and diligence in taking any
action to collect any amount called for hereunder, and shall be directly and
primarily liable, jointly and severally, for the payment of all sums owing and
to be owing hereon, regardless of and without any notice, diligence, act or
omission with respect to the collection of any amount called for hereunder;
 
(f)     Time is of the essence of this Note. Upon the occurrence of any Event of
Default as set forth herein, at the option of Holder and without notice to
Borrower, all accrued and unpaid interest, if any, shall be added to the
outstanding principal balance hereof, and the entire outstanding principal
balance, as so adjusted, shall bear interest thereafter until paid at an annual
rate (the “Default Rate”) equal to the lesser of (a) the rate that is two
percentage points (2%) in excess of the Prime Rate, or (ii) the Maximum Rate,
regardless of whether or not there has been an acceleration of the payment of
principal as set forth herein. An Event of Default is default in the payment of
the principal of or interest on the indebtedness evidenced by the Note in
accordance with the terms of the Note, which default is not cured within (5)
business days. Upon occurrence of any Event of Default, the indebtedness
evidenced by the Note shall be immediately due and payable in full; and upon the
occurrence of, and during the continuation of, an Event of Default, Holder shall
have any and all other rights and remedies that Holder may now or hereafter
possess at law, in equity, or by statute. No right, power or remedy conferred
upon or reserved to Holder by this Note is intended to be exclusive of any other
right, power or remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and shall be in addition to any other right, power and
remedy given hereunder, now or hereafter existing at law, in equity or by
statute. No delay or omission by Holder to exercise any right, power or remedy
accruing upon the occurrence of any Event of Default shall exhaust or impair any
such right, power or remedy or shall be construed to be a waiver of any such
Event of Default or an acquiescence therein, and every right, power and remedy
given by this Note to Holder may be exercised from time to time and as often as
may be deemed expedient by Holder. Any or all proceeds resulting from the
exercise of any or all of the foregoing remedies shall be applied first to the
costs and expenses, including without limitation reasonable attorneys’ fees and
disbursements, incurred by Holder in connection with the exercise of its
remedies; second, to the expenses of curing the default that has occurred, in
the event that Holder elects, in its sole discretion, to cure the default that
has occurred; third, to the payment of the Note of Borrower, including but not
limited to the payment of the principal of and interest on the indebtedness



2



--------------------------------------------------------------------------------

 
evidenced by the Note, in such order of priority as Holder shall determine in
its sole discretion; and fourth, the remainder, if any, to Borrower or to any
other person lawfully thereunto entitled.
 
If this Note is placed in the hands of an attorney for collection, or if Holder
incurs any costs incident to the collection of the indebtedness evidenced
hereby, Borrower and any endorsers hereof agree to pay to Holder an amount equal
to all such costs, including without limitation all reasonable attorneys’ fees
and all court costs.
 
No failure to accelerate the indebtedness evidenced hereby by reason of an Event
of Default hereunder, or other indulgences granted from time to time or course
of dealing hereunder, shall be construed as a novation of this Note. No
extension of the time for payment of the indebtedness evidenced hereby, made by
agreement with any person now or hereafter liable for payment of the
indebtedness evidenced hereby, shall operate to release, discharge, modify,
change or affect the original liability of Borrower hereunder or that of any
other person now or hereafter liable for payment of the indebtedness evidenced
hereby, either in whole or in part, unless Holder agrees otherwise in writing.
No right, power or remedy conferred by this Note upon Holder shall be exclusive
of any other right, power or remedy referred to herein or now or hereafter
available at law, in equity, by statute or otherwise, and all such remedies may
be exercised singly or concurrently. This Note may not be changed orally, but
only by an agreement in writing signed by the party against whom enforcement of
any waiver, change, modification, or discharge is sought.
 
This Note shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to principles governing conflicts of
law.
 
Borrower irrevocably consents to the exclusive jurisdiction of the courts of the
State of Delaware and of any federal court located in such State in connection
with any action or proceeding arising out of or relating to this Note, any
document or instrument delivered pursuant to, in connection with or
simultaneously with this Note, or a breach of this Note or any such document or
instrument.
 
As used herein, the terms “Borrower” and “Holder” shall be deemed to include
their respective successors, legal representatives and assigns, whether by
voluntary action of the parties or by operation of law.
 
IN WITNESS WHEREOF, Borrower has caused this Note to be executed and dated the
day and year first above written.

     
/s/    Raymond Moyer        

--------------------------------------------------------------------------------

   
Raymond Moyer    



3